DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/06/2021 and Applicant’s request for reconsideration of application 16/797895 filed 12/06/2021.
Claims 1, 2, 7-11, and 16-20 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statements filed 12/06/2021 have been received, considered as indicated, and placed on record in the file.

Definition of Terms
Medium – valuation of a currency [0015] 
Cross-medium exchanges typically involve a valuation of each medium (e.g., two different currencies) and one or more trusted entities to facilitate the exchanges (e.g., financial institutions) [0015] 
Asynchronous communications (exchange interactions) – the specification uses the phrase asynchronous exchange interactions which filters or decouples errant received data [0024-0025].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, 10, and 19, the I the claim limit “(i) filters errant messages from the destination exchange that can cause a failed transaction“, the phrase "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  As such, claims 1, 10, and 19and any claims which depend therefrom are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing on-demand liquidity for cross-medium exchanges ([0019]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 10 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps, and independent claim 19 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receive a transaction request of a sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client using the cross- medium transaction service, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in an originating value medium to a receiving client in a destination value medium, wherein the sending client possesses a first digital wallet at an originating exchange, wherein the receiving client possesses a second digital wallet at a destination exchange, and  wherein each of the first digital wallet and the second digital wallet includes a slippage balance of cryptocurrency used by for compensating for exchange rate volatility during the exchange transaction to provide a guaranteed exchange rates for the exchange transaction; 
	based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 

	transmit, an indication of the guaranteed exchange rate to at least the sending  client; 
	receive a confirmation of the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, execute a value medium conversion for the exchange transaction by: 
establish asynchronous communications with the destination exchange and prevent a failure of the exchange transaction, comprises a filtering that (i) filters errant messages from the destination exchange that can cause a failed transaction, and (ii) publishes non-errant messages from the destination exchange to an event feed; 
	perform polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed, wherein the polling is decoupled from publishing the information on the event feed; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from the first digital wallet of the sending client to a the second digital wallet of the receiving client: 

	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for the receiving client, determining whether the converted value amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate; 
	in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the   guaranteed exchange rate, executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the second digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns  with the guaranteed exchange rate”. 

Claim 10 comprises inter alia the functions or steps of “receive a transaction request via a sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client, wherein the transaction request comprises a request for an exchange transaction to transfer 
	based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 
	based on the exchange rate information, determine a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium; 
	transmit an indication of the guaranteed exchange rate to at least the sending client via the sending client; 
	receive a confirmation via the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, execute a value medium conversion for  the exchange transaction by: 

	polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed, wherein the polling is decoupled from publishing the information on the event feed by the exchange account adapter; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from a-the first digital wallet of the sending client to the second digital wallet of the receiving client: 
	transmitting a conversion instruction to convert the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between the first digital wallet of the sending and the second digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium exposes the exchange transaction to exchange rate volatility; 
	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for the receiving client; 
	determining whether the converted amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate; 


Claim 19 comprises inter alia the functions or steps of “receiving a transaction request via sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in a originating value medium to a receiving client in a destination value medium, wherein the sending client possesses a first digital wallet at an originating exchange, wherein the receiving client possesses a second digital wallet at a destination exchange, and wherein each of the first digital wallet and the second digital wallet includes a slippage balance of cryptocurrency for compensating for exchange rate volatility during the exchange transaction to provide a guaranteed exchange rates for the exchange transaction; 
	based on the transaction request, acquiring exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 

	transmit an indication of the guaranteed exchange rate to at least the sending client via the sending client; 
	receiving a confirmation via the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, executing a value medium conversion for the exchange transaction by: 
establish asynchronous communications with the destination exchange and prevent a failure of the exchange transaction, comprises a filtering program that (i) filters errant messages from the destination exchange that can cause a failed transaction, and (ii) publishes non-errant messages from the destination exchange to an event feed; 
perform polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed by the exchange account adapter, wherein the polling is decoupled from publishing the information on the event feed by the exchange account adapter; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from the first digital wallet of the sending client to  the second digital wallet of the receiving clients transmitting for the destination 
	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for receiving client; 
	determining whether the converted amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate determined by the computing system; 
	in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the  guaranteed exchange rate, automatically executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the second digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the 


The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification 
As for dependent claims 2, 3, 7-9, 11, 12, 16-18, and 20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 05/19/2020 used as prior art and in the conclusion section in the office action submitted 05/19/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
01/21/2022